DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuma (JP 2004-73412) in view of Stevens (US 4,500,180), and further in view of Hosoi (US 2006/0114413).
Regarding claims 1-2, Fukuma discloses, ergonomic refraction station (Figs. 1-6) consisting of chair (61) with arms (39) to hold the table, tree, arm to hold the phoropter (20), monitor (50), lighting, arms (33), phoropter (20) with system of lenses (see Fig. 3), characterized by a helmet-phoropter (20) consisting of helmet (3) with lightweight headband (35) adjustable to the size of the patient's head, held by the "swan neck" support (6) and by an upper ball joint (40) (see Figs. 1-2), rotating stub, said helmet joined to the phoropter by the upper part by the ball joint (4) that is screwed to the base (41) and to the upper front part by hinge (5) (see Figs. 1-2), in addition, the front middle part supported by two side flexible arms (7) which are assembled to the phoropter to each articulated joint or hinges (8) with screw (9) that can be adjusted and on the back of the arm (see Figs. 1-2), the terminal (11) is curved, the side arms leave the lower support (50) which in turn assembles on the central axis of the support (46) at the bottom (see Figs. 1-2), the phoropter has its two front and back covers (1) made of non-metallic transparent and resistant material such as polycarbonate (see Fig. 2), and lens crown made of transparent material (2) with removable multifocal lenses (27) of a diameter greater than the spherical and cylindrical lenses (see Fig. 3), concentric with them, coupling system (26) for lenses crown (see Figs. 1-2), eyepieces (29) arranged in V-shape (see Figs. 1-2), eye covers (28), electronic pantoscopic angle sensor (10), loudspeaker (16), rotor (17), lenses holder (44) removable from test cases (see Figs. 1-2 and 4) and lever for positive and negative panoramic angle adjustment (25) (see Figs. 1-2), 
Fukuma does not explicitly disclose the phoropter with system of positive and negative monofocal spherical lenses, cylindrical, prisms, monitor, step button of cylinder lenses, Jackson Cross-cylinder, step button for "R", "PH", Rihsley prisms.
Stevens teaches, from the same field of endeavor that in a refraction station that it would have been desirable to make the phoropter with system of positive and negative monofocal spherical lenses, cylindrical, prisms (Col. 1, lines 19-32 and Figs. 1-9), monitor, step button of cylinder lenses, Jackson Cross-cylinder (Col. 1, lines 53-Col. 2, line 7), step button for "R", "PH", Rihsley prisms (Col. 2, lines 33-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the phoropter with system of positive and 
Fukuma in view of Stevens does not disclose on the table there are LED bulbs (14) indicating with a hand FIG. 15) the position where the examinee places his, optical sensors (22) indicate to the microprocessor the position and size of the examinee's hands, this regulates the size of the figure of the hands (15) projected onto the table tray (19) and aligns with the FIG. 31) of these in the occupational chart (32) and the FIG. 33) in the table.
Hosoi teaches, from the same field of endeavor that in a refraction station that it would have been desirable to include on the table there are LED bulbs (14) indicating with a hand FIG. 15) the position where the examinee places his, optical sensors (22) indicate to the microprocessor the position and size of the examinee's hands (Para. 0030), this regulates the size of the figure of the hands (15) projected onto the table tray (19) and aligns with the FIG. 31) of these in the occupational chart (32) and the FIG. 33) in the table (Para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include on the table there are LED bulbs (14) indicating with a hand FIG. 15) the position where the examinee places his, optical sensors (22) indicate to the microprocessor the position and size of the examinee's hands, this regulates the size of the figure of the hands (15) projected onto the table tray (19) and aligns with the FIG. 31) of these in the occupational chart (32) and the FIG. 33) in the table as taught by the refraction station of Hosoi in the combination of Fukuma in view of Stevens since Hosoi teaches it is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kendrick (US 7,670,003) and Butler et al. (US 8,419,184) disclose a refraction station consisting of a chair, a table, a phoropter, and a microprocessor to select a chart or optotype to measure visual acuity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/09/2022